DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th, 2021 has been entered. 

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 23rd, 2020 in response to the Final Office Action mailed on October 22nd, 2020.  Per Applicant's response, Claim 1 has been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-8 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring units” and “maintenance units” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, the corresponding structure for “monitoring units” and the “maintenance units” is an oil level sensor, an oil level sight glass, an oil temperature monitor, an oil fill/drain opening, as provided in the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,536,153 to Edwards.

    PNG
    media_image1.png
    556
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    817
    media_image2.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 3-4 shown immediately above, Edwards discloses:

(1)	An oil-lubricated rotary vane vacuum pump (Figs. 1-4; Edwards discloses an oil-lubricated rotary vane compressor that produces suction/vacuum at its inlet port 114) with a rotary vane power unit (Fig. 2), comprising a rotary vane chamber (28), a rotary vane rotor (14) and an oil separating and recycling unit (90, 92-96, 100), wherein oil and gas, which has passed through the rotary vane power unit, is separated in the oil separating and recycling unit by first 

In regards to Claim 3, the separating devices (92 & 96) are connected to each other (clearly seen in Fig. 4), and thus, are combined for joint insertion and removal to/from the compressor assembly.
In regards to Claim 4, a gas path (see flow arrows in Fig. 47; also col. 12, lines 24-40) is formed without valves between the first separating device (92), which is first in a gas flow direction (seen by the flow arrows in Fig. 47) and the second separating device (96), which is second in the gas flow direction (this valve-less flow path is apparent in Fig. 47).
In regards to Claim 5, a length of the gas path (Fig. 47) between the first separating device (92), which is first in the gas flow direction and the second separating device (96), which is second in the gas flow direction corresponds to a diameter dimension or less of the first separating device (92) (this is 
In regards to Claim 7, the first separating device (92) is formed as a fine separator (col. 12, lines 16-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2 & 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0073033 to Sundheim in view of US 5,536,153 to Edwards.
In regards to independent Claim 1, and with particular reference to Figures 1-18, Sundheim discloses:

(1)	An oil-lubricated rotary vane vacuum pump (1) with a rotary vane power unit (3), comprising a rotary vane chamber (27), a rotary vane rotor (13) and an oil separating and recycling unit (2), wherein oil and gas, which has passed through the rotary vane power unit, is separated in the oil separating and recycling unit by first and second separating devices (i.e. filter separator 22, gravity separator/tube 24), wherein one or more monitoring and/or maintenance units (20) are provided and the oil separating and recycling unit is accommodated in an oil separating and recycling housing (4) having sidewalls (i.e. the left and right walls seen in Fig. 3), a bottom wall (i.e. the bottom wall seen in Fig. 3), a ceiling wall (i.e. the top wall seen in Fig. 3) and face walls (the walls facing toward and away from the viewer in Fig. 3; see also Figs. 1-2, 8, & 11), wherein the sidewalls extend transversely to a plane of the rotary vane rotor (apparent in Fig. 2, which depicts one of the two sidewalls of the housing 4) and define a longitudinal extension of the oil separating and recycling housing (as shown in Fig. 2, the sidewall defines the left-to-right longitudinal extension of the housing 4), wherein the gas within the oil separating and recycling housing (4) flows through the two separating devices (22, 24)  

However, as noted previously above, Edwards discloses another vane pump assembly having an oil separator/recycler unit (90, 92-96, 100), wherein oil and gas, which has passed through the rotary vane power unit, is separated in the oil separating and recycling unit by first and second separating devices (i.e. filter separator 92 & impact separator 96; col. 12, lines 2-40), wherein the oil separating and recycling unit is accommodated in an oil separating and recycling housing (18) having sidewalls, a bottom wall, a ceiling wall and face walls (F1 & F2, labeled by the Examiner for clarity in Fig. 4 previously above), wherein the sidewalls extend transversely to a plane of the rotary vane rotor (apparent in Fig. 1) and define a longitudinal extension of the oil separating and recycling housing (as shown in Fig. 1, the sidewalls facing towards and away from the viewer define the left-to-right longitudinal extension of the housing 18), wherein the gas within the oil separating and recycling housing flows through the two separating devices (92, 96), wherein one of the face walls (F1; Fig. 4) has an opening (88) covered by a maintenance cover (100), and wherein the two separating devices (92, 96) are removable through said opening after removal of the maintenance cover on said one face wall (this is apparent in Fig. 4).  In providing a face wall opening with a removable maintenance cover, Edwards allows for easy access to the separators (i.e. for visual inspection, removal, or other maintenance thereof).  Therefore, to one of ordinary skill desiring a vacuum pump assembly with improved accessibility to the separator unit components, it would have been obvious to utilize the techniques disclosed in Edwards in combination with those seen in Sundheim in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to 

In regards to Claims 2, Sundheim’s separating devices (22, 24) are singly insertable and removable (they are capable of being removed individually from the housing 4).
In regards to Claim 4, a gas path (i.e. the interior gas/oil space within Sundheim’s housing 4, as seen in Fig. 3) is formed without valves between the first separating device (22), which is first in a gas flow direction (i.e. the right to left direction as viewed in Fig. 3) and the second separating device (24), which is second in the gas flow direction (b) (apparent in Fig. 3).
In regards to Claim 5, a length of the gas path between the first separating device (22), which is first in a gas flow direction and the second separating device (24), which is second in the gas flow direction corresponds to a diameter dimension or less of the first separating device (24) (this is apparent in Fig. 3; the gas path length extending between 22 and 24 is far less than the overall height/diameter of the first separating device 24).
In regards to Claim 6, Sundheim provides a third separating device (i.e. baffle/impact separator 55) (see Fig. 1).
In regards to Claim 7, Sundheim’s first separating device (22) is formed by a filter element.
In regards to Claim 8, Sundheim’s third separating device (i.e. baffle/impact separator 55) is in the form of an impact separator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC